Citation Nr: 0527971	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefit sought on appeal.

The appeal is REMANDED.  VA will notify you if further action 
is required on your part.


REMAND

*	A remand is necessary in this case because the appellant 
has submitted new evidence directly to the Board without 
waiving review by the RO.

The record reflects that additional evidence in support of 
his service-connected claim was associated with the veteran's 
claims folder after the last supplemental statement of the 
case in October 2004.  The veteran was sent a letter in 
August 2005 asking if he wished to waive his right to initial 
agency of original jurisdiction (AOJ) consideration; however, 
the veteran responded that he wanted his case remanded to the 
AOJ for review of the new evidence.

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2004).  As such, this matter must also be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c).  See also 
38 C.F.R. § 19.9 (2004).



Accordingly, this case is REMANDED for the following action:

1.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the October 2004 supplemental 
statement of the case.  

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


